 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDas defined in the Act, constitute an appropriate unit for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.1o[Text of Direction of Election omitted from publication in thisvolume.]MEMBERS REYNOLDS and STYLES took no part in the considerationof the above Decision and Direction of Election.10Kays-Newport contendsthat the part-time shoe salesman should be excluded fromthe unitThis employee works each Saturday and occasionally on other days duringthe week,performing duties similar to those of the other shoe salesmen.We find thathe serves as a regular part-time employee,and that lieis entitled to participate in theelection directed hereinH.E. Butt GroceryCompany,93 NLRB No. 88,Harms HosieryCo , Inc.,91 NLRB 330.THE BIRDSALL-STOCKDALEMOTORCOMPANYandINTERN ATiON ALAS-SOCIATIONOFMACHINISTS,LODGE No.750.Case No.30-CA-113.May 17,1951Decision and OrderOn February 21, 1951, Trial Examiner Irving Rogosin issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Styles].The Board has considered the stipulation entered into by the parties,the Intermediate Report, the exceptions, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the following additions : 11.The Trial Examiner found that the Respondent is engaged incommerce within the meaning of the Act.' The Respondent hasexcepted to this finding and contends that it is not so engaged.Therecord shows, and the Respondent admits, that it has dealeragreementswithGeneralMotorsCorporation,PontiacMotor'We find, contraryto the contention of the Respondent,that the complaint allegedfactswhichsupport a findingthat the Respondentis engaged in commercewithin themeaning ofthe ActAccordingly, we herebyaffirm theTrial Examiner'sdismissal ofthe Respondent'smotion to dismiss the complaintwhich wasbased on this ground.'The TrialExaminer,in the IntermediateReport,sets forth in detail the pertinentcommercefactsrelating to the Respondent's business94 NLRB No 117. THE BIRDSALL-STOCKDALE MOTOR COMPANY581Division, and Packard Motor Car Company. Respondent contendsthat these agreements are not "franchises" but are merely "simplecontracts'" between the Respondent and the manufacturers.Respond-ent further contends that under these agreements it does not acquiretitle to any automobile, shipped in commerce by other parties, until thevehicle reaches Colorado Springs, and that the Respondent is there-fore not engaged in commerce within the meaning of the Act.How-ever, the Board has recently held specifically that what is controllingin a case of this type is the fact that, by virtue of its dealer agreements,the respondent is one of a limited number of dealers functioning as anessential, integral part of a Nation-wide system (in this case twosystems) for the manufacture and distribution of automobiles.3Uponthe entire record, we find that the Respondent is engaged in commercewithin the meaning of the Act, and also that it will effectuate thepolicies of the Act to assert jurisdiction over the Respondent.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, The Birdsall-Stockdale Motor Company, Colorado Springs, Colorado, its officers,agents, successors, and assigns shall :1.Cease and desist from :(a)Refusing to bargain collectively with International Associa-tion of Machinists, Lodge No. 750, as the exclusive representative ofall its employees in the appropriate unit with respect to rates of pay,wages, hours of employment, and other conditions of employment.(b) In any manner interfering with the efforts of InternationalAssociation of Machinists, Lodge No. 750, to negotiate for or representthe employees in the aforesaid unit as their exclusive bargaininga gent.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act:(a)Upon request, bargain collectively with International Asso-ciation of Machinists, Lodge No. 750, as the exclusive representativeof the employees in the aforesaid unit and, if an understanding isreached, embody such understanding in a signed agreement.(b)Post in conspicuous places at its plant in Colorado Springs,Colorado, including all places where notices to employees are custom-arily posted, copies of the notice attached to the Intermediate Report8Conover Motor Company,93 NLRB 867; see alsoHarbor Chevrolet Company,93NLRB 1326;Baxter Bros,91 NLRB 1480. 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDas an Appendix.' Copies of said notice, to be furnished by theRegional Director for the Seventeenth Region, shall, after being dulysigned by the Respondent's representative, be posted by it immediatelyupon receipt thereof and maintained by it for at least sixty (60) con-secutive days thereafter.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, defaced, or cov-ered by any other material.(c)Notify'the Regional Director for the Seventeenth Region, inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.Intermediate Report and Recommended OrderMrs. Margaret L. Fassig,for the General Counsel.Mr. Thomas M. Burgess,of Colorado Springs, Colo, for the Respondent.Mr. Ernest M. Gibson,of Kansas City, Mo., for the Union.STATEMENT OF THE CASEThis complaint is based upon a charge duly filed on June 7, 1950, by Inter-national Association of Machinists, Lodge No. 750, Ind., herein called the Union,against The Birdsall-Stockdale Motor Company, of Colorado Springs, Colorado,herein called the Respondent.The complaint, issued on July 13, 1950, by theGeneral Counsel of the National Labor Relations Board; by the RegionalDirector of the-Seventeenth Region (Kansas City, Missouri), alleges that theRespondent has engaged in and is engaging in unfair labor practices affectingcommerce within the meaning of Section 8 (a) (1) and (5) and Section 2(6) and (7) of the National Labor Relations Act, 49 Stat. 449, as amendedby the Labor Management Relations Act, 1947, 61 Stat. 136, herein called theAct.Copy of the charge was duly served on the Respondent. By stipulationentered November 7, 1950, all parties waived formal. hearing, reserving the right,upon issuance of an Intermediate Report, to argue orally before the Board, ifpermitted to do so, to file briefs, and to litigate the issue of jurisdiction in theUnited States Court of Appeals. In lieu of presentation of oral testimony anddocumentary evidence before a Trial Examiner, the parties further stipulatedthat the record should consist of the formal pleadings, certain documents inthe representation proceeding previously held before the Board,' a stipulatedstatement of facts, and certified copies of dealer's contracts between the Re-spondent and Pontiac Motor Division, General Motors Corporation, and PackardMotor Car Company.Specifically, the complaint alleges that, since on or about May 23, 1950, theRespondent has refused, and continues to refuse, to bargain collectively withthe Union as the statutory representative of the employees in the appropriate4This notice,however, shall be and it hereby is amended by striking from the firstparagraph thereof the words, "The Recommendations of a Trial Examiner" and substi-tuting in lieu thereof the words, "A Decision and Order " In the event that thisOrder is enforced by a decree of a United States Court of Appeals, there shall be insertedbefore the words, "A Decision and Order" the words, "A Decree of the United States Courtof Appeals Enforcing."IThe General Counsel and his representative in this proceeding are referred to hereinas the General Counsel ; the National Labor Relations Board is called the Board.-PThe Birdsall-Stockdale Motor Company,Case No. 30-RC-262. THE BIRDSALL-STOCKDALE MOTOR COMPANY583unit, and has thereby engaged in, and isengaging in unfair labor practiceswithin the meaning, of Section8 (a) (5), and 8(a) (1) of the Act.In its answer, filed on July 24, 1950, the Respondent substantiallyadmits theallegations of the complaint regarding the nature and extent of its operations,and the certification of the Union by the Board, but denies the validity of saidproceedings, the appropriateness of the unit, and the jurisdiction of the Board.Further answering, the Respondent admits that it refused to bargain with theUnion on or about the date alleged in the complaint, and that it has sincerefused to bargain with said Union, though denying that it has engaged in anyunfair labor practices.On July 24, 1950, the Respondent also filed a motion to dismiss the complainton the ground that it is not engaged in, and thatits operations do not affect,commerce within the meaning of the Act. For reasonsappearing hereinafter,the motion is hereby deniedHearinghaving been waived, pursuant to stipulation of the parties, theentire record in the matter was referred to Irving Rogosin, the undersignedTrial Examiner, duly designated by the Associate Chief TrialExaminer, forthe issuance of an Intermediate Report.Upon the basis of said stipulation, and upon the entire record thus made, theundersigned makes the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe ,Birdsall-StockdaleMotor Company, a Colorado corporation, with itsplace of business at Colorado Springs, Colorado, is, and at all times materialherein has been, engaged in the operation of a retail automobile agency engagedin the sale, servicing, and storaging of new and used automobiles.The Respond-ent is an authorized dealer in the sale, under separate franchises, of Packardand Pontiac automobiles, and the sale and installation of replacement parts andaccessories for such automobiles.During the year 1949, the Respondent purchased from the Denver Zoneoffice for the Pontiac Motor -Division of General Motors Corporation, automo-biles valued at $144,988, which were assembled in and ultimately shipped to theRespondent's place of business from the Fairfax Districtadjoining KansasCity,Kansas, although shipped and invoiced to General Motors AcceptanceCorporation, Colorado Springs, Colorado.During the same period, the Respond-ent purchased from the Packard Motor Car Company, Detroit. Michigan, auto-mobiles valued at $134,634, which were similarly shipped and invoiced to saidGeneral Motors Acceptance Corporation at Colorado Springs 8New automo-bile parts and accessories purchased by the Respondent from said plants duringthis period amounted to $44,004, of which $21,465 in amount consisted of Pontiacparts and accessories, purchased and shipped to the Respondent from Denver,Colorado; and the balance of $22,539 consisted of purchases of Packard partsand accessories ordered and shipped to the Respondent from points outside theState of Colorado.During the same period, the Respondent's total sales and receipts amountedto $685,547, all of which were made in the State of Colorado, specifically inColorado Springs.3 That titleto the automobiles may not have passed to the Respondent until afternecessaryarrangements with the finance company is immaterial to the issue of theBoard's jurisdiction.Williams Motor Company V.N. L. R. B.,128 F. 2d 960,963, 964(C. A. 8), and cases cited. 584DECISIONS OF NATIONALLABOR RELATIONS BOARDIn the operation of the Respondent's business, it employs a total of about40 employees, of whom about 12 are in the bargaining unit represented by theUnion.'On the basis of the foregoing, and the entire record, the undersigned finds,contrary to the Respondent's contention, and for reasons stated in the BaxterBrgs case,' that, at all times material herein, the operations of the Respondenthave affected commerce within the meaning of the Act, and that the assertionof jurisdiction by the Board will effectuate the policies of the Act.If.THE ORGANIZATIONINVOLVEDInternational Association of Machinists, Lodge No. 750, Ind., is a labor organ-ization admitting to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA The refusal to bargain1.The appropriate unitThe complaint alleges, in accordance with the Board's finding in its Decisionand Direction of Election, dated March 23, 1950, that the following employeesof the Respondent constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act:Allmechanics, bodymen, painters, trimmers, apprentices and helpersat the Respondent's Colorado Springs, Colorado, plant, excluding all officeand clerical employees, salesmen, guards, professional employees, and allsupervisors as defined in the Act.In its answer,the Respondent admits that such a unit is appropriate withinthe meaning of Section 9 (b) of the Act, but denies that "any unit whatsoever isappropriate for the purposes'of collective bargaining under the Act in relationto any employees in the retail business of this Respondent."The Board has already decided thisissue,as well as the issue of jurisdiction,adversely to the Respondent.'No new evidence has been adduced by the Re-spondent in support of its contention, and the Board's decision is, therefore, deter-minative of this issue.'The undersigned finds that the unit above described isappropriate for the purposes of collective bargaining, within the meaning ofSection 9 (b) of the Act, and that said unit will assure to the Respondent'semployees the full benefit of their right to self-organization and collective bar-gaining and will otherwise effectuate the policies of the Act.2.Majority representation by the UnionAt an election held under the auspices of the Regional Director on April 11, 1950,pursuant to the Board's Decision and Direction of Election, dated March 23,1950, a majority of the valid votes were cast in favor of -the Union.No objec-tions to the conduct of the election were thereafter filed by the Respondent,and, on April 19, 1950, the Board, by its Regional Director, issued its Certification4The findings in this section are based on the stipulation of the parties,the admissionsin the Respondent's answer to the pertinent allegations of the complaint,and the recordand exhibits in the representation proceeding.5Avedtis Baxter and Ben Baxter,doingbusinessasBaxter Bros.,91NLRB 1480;see also, M.L.Townsend,81 NLRB 839, enfd. 185 F.2d 378(C. A. 9), rehearing denied,November 22, 1950,27 LRRM 2155.s See footnote 2,supra.7Conlon Brothers Manufacturing Company,88 NLRB 107. THE BIRDSALL-STOCKDALE MOTOR COMPANY585of Representatives, attesting that the Union had been designated and selectedby a majority of the employees of the Respondent, in the unit theretofore found bythe Board, and now found by the undersigned, to be appropriate.The undersigned accordingly finds that the Union was, on April 19, 1950, andhas been at all times material since, the duly designated collective bargainingrepresentative of the employees of the Respondent in the unit found appropriate,and, as such, the exclusive representative of said employees for the purposes ofcollective bargaining in respect to rates of pay, wages, hours of employment,-and other conditions of employment, as provided in Section 9 (a) of the Act.3.The refusal to bargainIt was stipulated between the parties, and the undersigned finds, that on May23, 1950, M. A. Lovay, Grand Lodge Representative of the Union, called onThomas M. Burgess, counsel for the Respondent, and requested that the Respond-ent negotiate a collective bargaining agreement with the Union as the statutoryrepresentative of the Respondent's employees.In response to this request,Burgess handed Lovay a memorandum in which the Respondent renewed itsdenial of the Board's jurisdiction over the Respondent, contested the validity ofthe election conducted, and the certification of the Union by the Board andrefused to bargain with the Union. It was further stipulated, and the under-signed finds, that the Respondent has, since May 23, 1950, refused, and continuesto refuse, to bargain with the Union as the representative of any of the Respond-ent's employees.No new considerations have been presented by the Respondent in this proceed-ing in defense or justification of its refusal to bargain.The contentions raisedherein were urged before the Board in the representation proceeding involvingthe same parties, and dealing with the same basic issues, and were overruled.The Respondent's admitted refusal to bargain with the Union after certificationby the Board, upon grounds advanced before and overruled by the Board, consti-tutes a refusal to bargain within the meaning of the Act .8The undersigned therefore finds, on the basis of the stipulation of the parties,and the entire record, including the representation proceedings, that, since May23, 1950, the Respondent has refused to bargain collectively with the Union asthe exclusive representative of the employees of the Respondent in the appropriateunit, with respect to rates of pay, wages, hours of employment, and other condi-tions of employment, in violation of Section 8 (a) (5) of the Act, and that, bysuch refusal has interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act, thereby violatingSection 8 (a) (1) thereof.IV. TIIE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices, it will be recommended that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.8SeeConlon Brothers Manufacturing Company, supra. 586DECISIONS OF NATIONAL LABOR RELATIONS BOA11DIt has been found that the Respondent has refused to bargain collectively Withthe Union as the exclusive representative of the employees of the Respondentin the appropriate unit. It will, therefore, be recommended that the Respondentbargain collectively with the Union, upon request, as the statutory representativeof the employees in the unit found to be appropriate, and, if an nuderstandiugis reached, embody such understanding in a signed agreement.Since the record does not reveal any evidence that the Respondent has engagedin any other unfair labor practices, and since it appears that the Respondent'srefusal to bargain is based on its desire to litigate the issue of the Board's juris-diction over the operations of the Respondent, rather than a fundamental atti-tude of opposition to the objectives of the Act, it will be recommended merelythat the Respondent cease and desist from refusing to bargain with the Union asthe exclusive representative of the employees in the unit, and from in any man-ner interfering with the efforts of the Union to bargain collectively oil theirbehalf.Upon the basis of the foregoing findings of tact, and upon the entire record inthe case, the undersigned makes the following :CONCLUSIONS OF LAW1.International Association of Machinists, Lodge No. 750, Ind., is a labororganization within the meaning of Section 2 (5) of the Act.2.Allmechanics, bodymen, painters, trimmers, apprentices, and helpers atthe Respondent's Colorado Springs, Colorado, plant, excluding all office andclerical employees, salesmen, guards, professional employees, and all super-visors as defined in the Act, constitute, and at all times material herein haveconstituted, a unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.3. International Association of Machinists, Lodge No. 750, Lid., was, on April19, 1950, and has been at all times material since, the exclusive representativeof all the employees in the unit above described for the purposes of collective bar-gaining within the meaning of Section 9 (a) of the Act.4.By refusing, on May 23, 1950, and thereafter, to bargain collectively withInternational Association of Machinists, Lodge No. 750, Ind., as the exclusiverepresentative of all the employees in the unit above described, the Respondenthas engaged in, and is engaging in, unfair labor practices within the meaning ofSection 8 (a) (5) of the Act.5.By said refusal to bargain, the Respondent has interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed in Section 7of the Act, thereby engaging in unfair labor practices within the meaning ofSection 8 (a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the :Act.[Recommended Order omitted from publication in this volume.]SUPERIOR COMPANY,INC.andTEx'rILEWORKERSUNION OFAMERICA,CIO.Case No. 8-Cpl.-4,05.May 17, 1915-1Decisionand OrderOn January 29, 1951, Trial Examiner Isadore Greenberg issuedhis Intermediate Report in the above-entitled proceeding, finding that94 NLRB No. 90.